Broyles, O. J.
1. The refusal to continue a ease on account of tlie absence of witnesses is not error where it appears that they do not reside in the county in which the case is pending. Civil Code (1910), § 5715; Hathcock v. McGouirk, 119 Ga. 973 (1) (47 S. E. 563).
(a) It is no abuse of discretion to deny a continuance where the motion is based upon the absence of nonresident witnesses whose testimony might have been taken, but was not, by interrogatories, although the movant relied upon their promise to attend court. Rome Railroad Co. v. Barnett, 94 Ga. 446 (1) (20 S. E. 235).
2. The second and third grounds of the amendment to the motion for a new trial complain of the admission of certain documentary evidence, but, as the evidence is not set forth in the grounds or attached thereto as exhibits, these grounds are too defective to be considered by this court.
3. In view of the affidavits submitted by the movant and the counter-showing made thereto, it does not appear that the judge abused his discretion in overruling those grounds of the motion for a new trial which were based upon alleged newly discovered evidence.
4. The remaining grounds of the motion for a new trial, not being argued or referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment, affirmed.


Luke and Bloodxoorih, JJ., conou/r.

E. E- Elders, E. C. Collins, Kirkland & Kirkland, for plaintiff in error.
W. E. Lanier, J. V. Kelley, contra.